DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office action is in response to amendment filed 1/14/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8-9, 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Plamondon (US 2008/0229020) in view of Suzuki et al. (US 20180307535 hereinafter Suzuki).
Regarding claim 1, Plamondon discloses a method for managing a primary storage unit of an accelerator ([0261], a method for operating a cache manager to store data, information and objects to a cache in memory or storage), the method comprising: assessing activity of the accelerator ([0364], a cache manager for managing an object index in memory which indexes objects stored in a portion storage used by the cache); assigning, based on the assessed activity of the accelerator, a lease to a group of one or more pages of data on the primary storage unit ([0367], cache manager may maintain a unique identifier for each logical storage unit and associate a size and starting and end points in storage of the "chunk", i.e., assigns a first set of one or more chunks for small objects, a second set of one or more objects for medium objects, and a third set of one or more chunks for large objects), wherein the assigned lease indicates a lease duration ([0084], header information of the object identifying a maximum amount of time for which the object is valid); and marking, in response to the expiration of the lease duration indicated by the lease, the group of one or more pages of data as an eviction candidate (0263], the policy engine  may provide policies for what data to cache, when to cache the data, for whom to cache the data, when to expire an object in cache or refresh the cache). Plamondon differs from the claimed invention in not specifically teaching that the assigned lease indicates a lease duration that is determined based on assessment of the activity of the accelerator. However, Suzuki  teaches a method to improve overall data processing performance of a computer 
Regarding claim 2, Plamondon discloses reassessing the activity of the accelerator; and updating, based on the reassessed activity of the accelerator ([0407], cache manager establishes a second predetermined size for the remaining portion of the storage used by the cache to store objects smaller than the first threshold size), the lease duration indicated by the lease assigned to the group of one or more pages ([0454], the appliance may determine which objects to perform parallel revalidation based on one or more policies of a policy engine, i.e., the remaining time period of the cached object).

Regarding claim 4. Plamondon discloses the steps of determining, based on the assessed activity of accelerator, a page pre-fetch amount ([0492], the pre-fetcher is responsive to one or more policies of a policy engine to determine when to pre-fetch objects); and retrieving the group of one or more pages of data from a memory system connected to the accelerator ([0363], a cache management system uses a memory based object index to reference or identify corresponding objects stored in disk, and the memory used to index object grows proportionally or in relation to growth in the size of the disk), wherein: the group of one or more pages contains one or more referenced pages and zero or more pre-fetched pages, and the amount of pre-fetched pages retrieved is based on the page pre-fetch amount ([0493], the pre-fetcher is designed and constructed to pre-fetch objects responsive to number of elements not fetched in the stack).
Regarding claim 5, Plamondon discloses the steps of monitoring the memory activity referencing any groups of one or more pages on the primary storage unit; and based on the monitored memory activity and the assessed activity of the accelerator, adjusting a fetching strategy that is used to determine the page pre-fetch amount 
Regarding claim 6 Plamondon discloses that the retrieval of the group of one or more pages of data was triggered by a kernel being executed on the accelerator attempting to access the one or more referenced pages ([0250], the operating system of appliance allocates, manages, or otherwise segregates the available system memory into what is referred to as kernel or system space, and user or application space).
Regarding claim 8, Plamondon discloses the steps of removing, based on the activity of the accelerator, one or more groups of one or more pages marked as eviction candidates from the accelerator's primary storage unit ([0439], the appliance determines not to serve the object from the cache, i.e., the appliance via cache manager removes the object from the cache, or the appliance via cache manager expires the object in the cache).
Regarding claim 9, Plamondon discloses the steps of monitoring the memory activity referencing any groups of one or more pages removed from the accelerator's primary storage unit; and based on the monitored memory activity, adjusting an eviction strategy that is used for removing the one or more groups of one or more pages marked as eviction candidates ([0540] and [0544], the device determines whether or not to fetch, pre-fetch or otherwise obtain the object from a server based on the object information received in the response, i.e., if the object information indicates the object stored in cache is about to expire, the pre-fetcher determines to obtain the object from a 
Regarding claim 11, the limitations of the claim are rejected as the same reasons as set forth in claim 1.
Regarding claim 12, the limitations of the claim are rejected as the same reasons as set forth in claim 2.
Regarding claim 13, the limitations of the claim are rejected as the same reasons as set forth in claim 4.
Regarding claim 14, the limitations of the claim are rejected as the same reasons as set forth in claim 8.
Regarding claim 15, the limitations of the claim are rejected as the same reasons as set forth in claim 9.
Regarding claim 16, the limitations of the claim are rejected as the same reasons as set forth in claim 1.
Regarding claim 17, the limitations of the claim are rejected as the same reasons as set forth in claim 2.
Regarding claim 18, the limitations of the claim are rejected as the same reasons as set forth in claim 4.
Regarding claim 19, the limitations of the claim are rejected as the same reasons as set forth in claim 8.
Regarding claim 20, the limitations of the claim are rejected as the same reasons as set forth in claim 9.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Plamondon (US 2008/0229020) in view of Suzuki et al. (US 20180307535 hereinafter Suzuki) as applied in claim 1 above, and further in view of Ray et al. (US 2019/0304052 hereinafter Ray).
Regarding claim 7, the combination of Plamondon and Suzuki differs from the claimed invention in not specifically teaching that the memory system is a primary storage unit of a host system, and the accelerator and host system use a unified virtual memory system. However, Ray teaches a memory system is a primary storage unit of a host system, and the accelerator and host system use a unified virtual memory system (figure 6 and [0126]), CPU 602 and the GPGPU 620 have a unified virtual memory space in which at least a portion of the memory 640 can be accessed by a CPU 602A-602D and the GPGPU 620 using the same virtual address and a process on a CPU 602A-602D can pass a pointer to a surface to the GPGPU 620). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Plamondon and Suzuki in having that the memory system is a primary storage unit of a host system, and the accelerator and host system use a unified virtual memory system, as per teaching of Ray, in order to enabling both the host and accelerator memory access the same physical memory via different virtual memory addresses ([0126]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Plamondon (US 2008/0229020)  in view of Suzuki et al. (US 20180307535 hereinafter Suzuki) as .
Regarding claim 10, Plarmandon discloses wherein the activity of the accelerator comprises: the amount of the accelerators primary storage unit being used by a triggering kernel being executed on the accelerates ([0250], the operating system of appliance 200 allocates, manages, or otherwise segregates the available system memory into what is referred to as kernel or system space, and user or application space), wherein the triggering kernel triggered the retrieval of the one or more pages of data ([0261], the cache manager may use any portion and combination of memory, storage, or the processing unit for caching data objects), the lease durations for any of the accelerator’s primary storage unit being used by the triggering kernel ([0084], receiving, in response to the generated request, header information of the object identifying a maximum amount of time for which the object is valid). The combination of Plamondon and Suzuki differs from the claimed invention in not specifically teaching the amount of the accelerator's primary storage unit being used by any kernel being executed on the accelerator that is not the triggering kernel, the amount of the accelerator's primary storage unit not being used by any kernel being executed on the accelerator, the amount of the accelerator's primary storage unit not being used by any kernel being executed on the accelerator that is not the triggering kernel, the lease durations for any of the accelerator's primary storage unit being used by any kernel being executed on the accelerator that is not the triggering kernel, the memory access patterns amount of the triggering kernel, or the memory access patterns amount of any kernel being executed on the accelerator that is not the triggering kernel. However, .

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHUO H LI whose telephone number is (571)272-4183. The examiner can normally be reached Mon. Tue. and Thurs. 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 5712725535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/ZHUO H LI/Primary Examiner, Art Unit 2133